DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 17-19 are objected to because of the following informalities:  
In claim 17, --a-- should be added after “and” in line 4.
In claim 19, there is lack of structural relationship between the object to be measured recited in lines 20-25 with the remaining elements of the claim.
Claim 18 is objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-9, 11, 12, 14-16 are allowed.

Claims 17-19 would be allowable if amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A measurement device for estimating thermal characteristics, wherein a sample that is embedded in a hardened material from an un-crosslinked liquid-silicone liquiform rubber composition is in the object to be measured (claim 1).
A measurement method for estimating thermal characteristics comprising measuring the thermal characteristics of a value of a contact thermal resistance, a value of a thermal resistance, and a thermal conductivity of an object to be measured for estimating the thermal characteristics by using a measurement device for estimating thermal characteristics as claimed (claim 17).
A reducing agent for a value of interfacial contact thermal resistance comprising a heat-transfer promoting agent, wherein an object to be measured for estimating thermal characteristics has a sample embedded in a hardened material from an un-crosslinked liquid-silicone liquiform rubber composition, and the object to be measured for estimating the thermal characteristics and heat conducting materials are adhered to one another through at least one of physical  contact, chemical contact, and chemical bond contact, and are contacted in a measurement sample unit (claim 19).

Response to Arguments
Applicant’s arguments with respect to the claim have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/6/21